Matter of Kayden (2022 NY Slip Op 02689)





Matter of Kayden


2022 NY Slip Op 02689


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND WINSLOW, JJ.


288 CAF 20-00153

[*1]IN THE MATTER OF THE ADOPTION OF KAYDEN. 
MISTY G. AND JOHN B., PETITIONERS-RESPONDENTS, 	 
vNICHOLAS G., RESPONDENT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF COUNSEL), FOR RESPONDENT-APPELLANT. 
D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR PETITIONERS-RESPONDENTS.
MICHAEL J. KERWIN, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Julie A. Cecile, J.), entered December 31, 2019. The order, among other things, adjudged that respondent's consent to the adoption of the subject child is not required and that it is in the child's best interests to be adopted by petitioner John B. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court